 
 
Exhibit 10.2


CHINA VALVES TECHNOLOGY, INC.
COMPENSATION COMMITTEE CHARTER


The Purpose of the Compensation Committee
The purpose of the Compensation Committee of China Valves Technology, Inc. (the
“Company”) is to discharge the responsibilities of the Company’s Board of
Directors relating to compensation of the Company’s executives, to produce an
annual report on executive compensation for inclusion in the Company’s proxy
statement, and to oversee and advise the Board of Directors of the Company on
the adoption of policies that govern the Company’s compensation programs,
including stock and benefit plans.
 
Membership and Structure
The membership of the Compensation Committee consists of at least three
directors, all of whom shall (a) meet the independence requirements established
by the Board of Directors of the Company and applicable laws, regulations and
listing requirements of The NASDAQ Stock Market, Inc., (b) be a “non-employee
director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, and (c) be an “outside director” within the meaning of Section 162(m) of
the Internal Revenue Code.  The Board of Directors of the Company appoints the
members of the Compensation Committee and the chairperson of the Compensation
Committee.  The Board of Directors of the Company may remove any member from the
Compensation Committee at any time with or without cause.
 
Operations
The Compensation Committee meets at least twice a year.  Additional meetings may
occur as the Compensation Committee or its chairperson deems advisable.  The
Compensation Committee will cause adequate minutes of all its proceedings to be
kept, and will report on its actions and activities at the next quarterly
meeting of the Board of Directors of the Company.  Compensation Committee
members will be furnished with copies of the minutes of each meeting and any
action taken by unanimous consent.  The Compensation Committee is governed by
the same rules regarding meetings (including meetings by conference telephone or
similar communications equipment), action without meetings, notice, waiver of
notice, and quorum and voting requirements as are applicable to the Board of
Directors of the Company.  The Compensation Committee is authorized to adopt its
own rules of procedure not inconsistent with (a) any provision of this Charter,
(b) any provision of the Bylaws of the Company, or (c) the laws of the state of
Nevada.
 
Authority
The Compensation Committee will have the resources and authority necessary to
discharge its duties and responsibilities.  The Compensation Committee has sole
authority to retain and terminate outside counsel, compensation consultants
retained to assist the Compensation Committee in determining the compensation of
the Chief Executive Officer or senior executive officers, or other experts or
consultants, as it deems appropriate, including sole authority to approve the
firms’ fees and other retention terms.  Any communications between the
Compensation Committee and legal counsel in the course of obtaining legal advice
will be considered privileged communications of the Company and the Compensation
Committee will take all necessary steps to preserve the privileged nature of
those communications.
 
The Compensation Committee may form and delegate authority to subcommittees and
may delegate authority to one or more designated members of the Compensation
Committee.
 
 
-1-

--------------------------------------------------------------------------------


 
 
Responsibilities
Subject to the provisions of the Company’s Corporate Governance Guidelines, the
principal responsibilities and functions of the Compensation Committee are as
follows:
 
1.           Review the competitiveness of the Company’s executive compensation
programs to ensure (a) the attraction and retention of corporate officers, (b)
the motivation of corporate officers to achieve the Company’s business
objectives, and (c) the alignment of the interests of key leadership with the
long-term interests of the Company’s stockholders.
 
2.           Review trends in management compensation, oversee the development
of new compensation plans, and, when necessary, approve the revision of existing
plans.
 
3.           Review and approve the compensation structure for corporate
officers at the level of corporate vice president and above.
 
4.           Oversee an evaluation of the performance of the Company’s executive
officers and approve the annual compensation, including salary, bonus, incentive
and equity compensation, for the executive officers.
 
5.           Review and approve Chairman and CEO goals and objectives, evaluate
Chairman and CEO performance in light of these corporate objectives, and set
Chairman and CEO compensation consistent with Company philosophy.  The CEO may
not be present during deliberations or voting concerning the CEO’s
compensation.  The CEO will be reviewed by the Chairman of the Nominating
Committee acting as the Lead Independent Director.  The results of the annual
CEO evaluation will be considered in setting CEO salary and other compensation.
 
6.           Review and approve compensation packages for new corporate officers
and termination packages for corporate officers as requested by management.
 
7.           Review and discuss with the Board and senior officers plans for
officer development and corporate succession plans for the CEO and other senior
officers.
 
8.           Review and make recommendations concerning long-term incentive
compensation plans, including the use of equity-based plans.  Except as
otherwise delegated by the Board of Directors of the Company, the compensation
committee will act on behalf of the Board of Directors as the “Committee”
established to administer equity-based and employee benefit plans, and as such
will discharge any responsibilities imposed on the Compensation Committee under
those plans, including making and authorizing grants, in accordance with the
terms of those plans.
 
9.           Review periodic reports from management on matters relating to the
Company’s personnel appointments and practices.
 
10.         Produce an annual report of the Compensation Committee on executive
compensation for the Company’s annual proxy statement in compliance with
applicable Securities and Exchange Commission rules and regulations and relevant
listing authority.
 
11.           Regularly review and make recommendations about changes to the
charter of the Committee.
 
12.           Obtain or perform an annual evaluation of the Compensation
Committee’s performance and make applicable recommendations.


Adopted by the Board of Directors on December 4, 2008

-2-